DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2022, was filed after the mailing date of the application on July 20, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of U.S. Patent No. 10,915,920 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 6, and 10 are anticipated by patent claims 1, 6, and 10 of U.S. Patent No. 10,915,920 B2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wodka et al. (US Pub. No. 2013/0155076 A1), hereinafter Wodka, in view of Ebbert et al. (US Pub. No. 2009/0217084 A1), hereinafter Ebbert.
Regarding claim 1, Wodka discloses a method for managing distributed digital signage content, comprising storing in a memory of a digital signage player: 
a distributed digital signage content (Par. [0032]), 
a distributed digital signage content identifier for identifying the distributed digital signal content (Par. [0071], signage profiles include identifiers for content), and 
a local placement target for the distributed digital signage content (Par. [0063], frequency of content), and
displaying by a processing unit of the digital signage player the distributed digital signage content on a display of the digital signage player in accordance with the local placement target (Par. [0037], [0063]).
Wodka does not explicitly disclose receiving by the processing unit of the digital signage player via a communication interface of the digital signage player a request from a neighbor digital signage player for increasing the local placement target for the distributed digital signage content, the request comprising the distributed digital signage content identifier; 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request from the neighbor digital signage player, the response to the request comprising a proposed decrease value of the local placement target; 
determining by the processing unit of the digital signage player that the local placement target can be increased by a local increase value; 
transmitting by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request to the neighbor digital signage player, the response to the request comprising the local increase value of the local placement target; 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a confirmation from the neighbor digital signage player, the confirmation comprising a neighbor decrease value of a neighbor placement target for the distributed digital signage content at the neighbor digital signage player; and 
increasing by the processing unit of the digital signage player the local placement target by the neighbor decrease value. 
Ebbert teaches receiving by the processing unit of the digital signage player via a communication interface of the digital signage player (Par. [0049], In step 302, an indication of a display malfunction is received. For example, an end-point viewer A can detect that a monitor A is not currently powered. The end-point viewer A can transmit an indication that the monitor A is not powered to an end-point controller) a request from a neighbor digital signage player for increasing the local placement target for the distributed digital signage content, the request comprising the distributed digital signage content identifier (Par. [0050], instructions can be transmitted to a different end-point viewer B to display content for the end point viewer A as well as content normally displayed by the end-point viewer B; Par. [0107], XML tags identifying content can be enumerated); 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request from the neighbor digital signage player, the response to the request comprising a proposed decrease value of the local placement target  (Par. [0066], If the display one 464 fails, the computing device two 466 can request 472 the content that was generated by the computing device one 462); 
determining by the processing unit of the digital signage player that the local placement target can be increased by a local increase value (Par. [0027], the end point controller 110 can transmit a command 124 that initiates a set of actions so that the content displayed on the malfunctioning display 106 is presented on the display 108, which is functional); 
transmitting by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request to the neighbor digital signage player, the response to the request comprising the local increase value of the local placement target (Par. [0050], For example, in response to receiving an indication that monitor A has malfunctioned, the end-point controller can transmit a command to the end-point viewer B instructing the end-point viewer B to display content A associated with end-point viewer A on a monitor B); 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a confirmation from the neighbor digital signage player, the confirmation comprising a neighbor decrease value of a neighbor placement target for the distributed digital signage content at the neighbor digital signage player; and increasing by the processing unit of the digital signage player the local placement target by the neighbor decrease value (Par. [0050], End-point viewer B can then transmit content A as well as content B (which is normally transmitted to the monitor B) to the monitor B for display; Par. [0050], End-point viewer B can then transmit content A as well as content B (which is normally transmitted to the monitor B) to the monitor B for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content distribution system of Wodka with the placement modifying abilities of Ebbert as need exists to mitigate display failures and continuously display content on digital signs (Ebbert, Par. [0007]).  Modifying display content to incorporate content of disabled displays would enable a system to mitigate display failures and continuously display content on digital signs.
Regarding claim 2, Wodka does not explicitly disclose wherein the determination that the local placement target can be increased by the local increase value is based on operating conditions of the digital signage player.  Ebbert teaches wherein the determination that the local placement target can be increased by the local increase value is based on operating conditions of the digital signage player (Par. [0027], the end point controller 110 can transmit a command 124 that initiates a set of actions so that the content displayed on the malfunctioning display 106 is presented on the display 108, which is functional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content distribution system of Wodka with the placement modifying abilities of Ebbert as need exists to mitigate display failures and continuously display content on digital signs (Ebbert, Par. [0007]).  Modifying display content to incorporate content of disabled displays would enable a system to mitigate display failures and continuously display content on digital signs.
Regarding claim 3, Wodka teaches wherein the local placement target comprises a frequency of display of the distributed digital signage content (Par. [0063], frequency of content).
Regarding claim 4, Wodka teaches further comprising: receiving by the processing unit of the digital signage player via the communication interface the distributed digital signage content, the distributed digital signage content identifier, and an initial value for the local placement target from a digital signage server (Par. [0067], frequency information); and 
storing by the processing unit of the digital signage player the received distributed digital signage content, the received distributed digital signage content identifier, and the received initial value for the local placement target in the memory (Par. [0069]).
Regarding claim 5, Wodka teaches further comprising: receiving by a digital signage server the distributed digital signage content and a global placement target for the distributed digital signage content (Par. [0067], number of concurrent displays); 
determining by a processing unit of the digital signage server the distributed digital signage content identifier, and an initial value of the local placement target based at least on the received global placement target and the synchronization data exchanged (Par. [0067], frequency information);
transmitting to the digital signage player by the processing unit of the digital signage server the distributed digital signage content, the determined distributed digital signage content identifier and the determined initial value for the local placement target (Par. [0037], [0063]); and
storing by the processing unit of the digital signage player the received distributed digital signage content, the received distributed digital signage content identifier and the received initial value for the local placement target in the memory of the digital signage player (Par. [0069]).
Regarding claim 6, Wodka discloses a non-transitory computer program product comprising instructions deliverable via an electronically-readable media such as storage media and communication links, the instructions when executed by a processing unit of a digital signage player providing for managing distributed digital signage content by: 
storing in a memory of the digital signage player: a distributed digital signage content (Par. [0032]), 
a distributed digital signage content identifier for identifying the distributed digital signal content (Par. [0071], signage profiles include identifiers for content), and 
a local placement target for the distributed digital signage content (Par. [0063], frequency of content), and
displaying by a processing unit of the digital signage player the distributed digital signage content on a display of the digital signage player in accordance with the local placement target (Par. [0037], [0063]).
Wodka does not explicitly disclose receiving by the processing unit of the digital signage player via a communication interface of the digital signage player a request from a neighbor digital signage player for increasing the local placement target for the distributed digital signage content, the request comprising the distributed digital signage content identifier; 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request from the neighbor digital signage player, the response to the request comprising a proposed decrease value of the local placement target; 
determining by the processing unit of the digital signage player that the local placement target can be increased by a local increase value; 
transmitting by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request to the neighbor digital signage player, the response to the request comprising the local increase value of the local placement target; 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a confirmation from the neighbor digital signage player, the confirmation comprising a neighbor decrease value of a neighbor placement target for the distributed digital signage content at the neighbor digital signage player; and 
increasing by the processing unit of the digital signage player the local placement target by the neighbor decrease value. 
Ebbert teaches receiving by the processing unit of the digital signage player via a communication interface of the digital signage player (Par. [0049], In step 302, an indication of a display malfunction is received. For example, an end-point viewer A can detect that a monitor A is not currently powered. The end-point viewer A can transmit an indication that the monitor A is not powered to an end-point controller) a request from a neighbor digital signage player for increasing the local placement target for the distributed digital signage content, the request comprising the distributed digital signage content identifier (Par. [0050], instructions can be transmitted to a different end-point viewer B to display content for the end point viewer A as well as content normally displayed by the end-point viewer B; Par. [0107], XML tags identifying content can be enumerated); 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request from the neighbor digital signage player, the response to the request comprising a proposed decrease value of the local placement target  (Par. [0066], If the display one 464 fails, the computing device two 466 can request 472 the content that was generated by the computing device one 462); 
determining by the processing unit of the digital signage player that the local placement target can be increased by a local increase value (Par. [0027], the end point controller 110 can transmit a command 124 that initiates a set of actions so that the content displayed on the malfunctioning display 106 is presented on the display 108, which is functional); 
transmitting by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request to the neighbor digital signage player, the response to the request comprising the local increase value of the local placement target (Par. [0050], For example, in response to receiving an indication that monitor A has malfunctioned, the end-point controller can transmit a command to the end-point viewer B instructing the end-point viewer B to display content A associated with end-point viewer A on a monitor B); 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a confirmation from the neighbor digital signage player, the confirmation comprising a neighbor decrease value of a neighbor placement target for the distributed digital signage content at the neighbor digital signage player; and increasing by the processing unit of the digital signage player the local placement target by the neighbor decrease value (Par. [0050], End-point viewer B can then transmit content A as well as content B (which is normally transmitted to the monitor B) to the monitor B for display; Par. [0050], End-point viewer B can then transmit content A as well as content B (which is normally transmitted to the monitor B) to the monitor B for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content distribution system of Wodka with the placement modifying abilities of Ebbert as need exists to mitigate display failures and continuously display content on digital signs (Ebbert, Par. [0007]).  Modifying display content to incorporate content of disabled displays would enable a system to mitigate display failures and continuously display content on digital signs.
Regarding claim 7, Wodka does not explicitly disclose wherein the determination that the local placement target can be increased by the local increase value is based on operating conditions of the digital signage player.  Ebbert teaches wherein the determination that the local placement target can be increased by the local increase value is based on operating conditions of the digital signage player (Par. [0027], the end point controller 110 can transmit a command 124 that initiates a set of actions so that the content displayed on the malfunctioning display 106 is presented on the display 108, which is functional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content distribution system of Wodka with the placement modifying abilities of Ebbert as need exists to mitigate display failures and continuously display content on digital signs (Ebbert, Par. [0007]).  Modifying display content to incorporate content of disabled displays would enable a system to mitigate display failures and continuously display content on digital signs.
Regarding claim 8, Wodka teaches wherein the local placement target comprises a frequency of display of the distributed digital signage content (Par. [0063], frequency of content).
Regarding claim 9, Wodka teaches further comprising: receiving by the processing unit of the digital signage player via the communication interface the distributed digital signage content, the distributed digital signage content identifier, and an initial value for the local placement target from a digital signage server (Par. [0067], frequency information); and 
storing by the processing unit of the digital signage player the received distributed digital signage content, the received distributed digital signage content identifier, and the received initial value for the local placement target in the memory (Par. [0069]).
Regarding claim 10, Wodka discloses digital signage player adapted for managing distributed digital signage content, comprising: a communication interface; memory for storing: 
a distributed digital signage content (Par. [0032]), 
a distributed digital signage content identifier for identifying the distributed digital signal content (Par. [0071], signage profiles include identifiers for content), and 
a local placement target for the distributed digital signage content (Par. [0063], frequency of content), and
displaying by a processing unit of the digital signage player the distributed digital signage content on a display of the digital signage player in accordance with the local placement target (Par. [0037], [0063]).
Wodka does not explicitly disclose receiving by the processing unit of the digital signage player via a communication interface of the digital signage player a request from a neighbor digital signage player for increasing the local placement target for the distributed digital signage content, the request comprising the distributed digital signage content identifier; 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request from the neighbor digital signage player, the response to the request comprising a proposed decrease value of the local placement target; 
determining by the processing unit of the digital signage player that the local placement target can be increased by a local increase value; 
transmitting by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request to the neighbor digital signage player, the response to the request comprising the local increase value of the local placement target; 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a confirmation from the neighbor digital signage player, the confirmation comprising a neighbor decrease value of a neighbor placement target for the distributed digital signage content at the neighbor digital signage player; and 
increasing by the processing unit of the digital signage player the local placement target by the neighbor decrease value. 
Ebbert teaches receiving by the processing unit of the digital signage player via a communication interface of the digital signage player (Par. [0049], In step 302, an indication of a display malfunction is received. For example, an end-point viewer A can detect that a monitor A is not currently powered. The end-point viewer A can transmit an indication that the monitor A is not powered to an end-point controller) a request from a neighbor digital signage player for increasing the local placement target for the distributed digital signage content, the request comprising the distributed digital signage content identifier (Par. [0050], instructions can be transmitted to a different end-point viewer B to display content for the end point viewer A as well as content normally displayed by the end-point viewer B; Par. [0107], XML tags identifying content can be enumerated); 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request from the neighbor digital signage player, the response to the request comprising a proposed decrease value of the local placement target  (Par. [0066], If the display one 464 fails, the computing device two 466 can request 472 the content that was generated by the computing device one 462); 
determining by the processing unit of the digital signage player that the local placement target can be increased by a local increase value (Par. [0027], the end point controller 110 can transmit a command 124 that initiates a set of actions so that the content displayed on the malfunctioning display 106 is presented on the display 108, which is functional); 
transmitting by the processing unit of the digital signage player via the communication interface of the digital signage player a response to the request to the neighbor digital signage player, the response to the request comprising the local increase value of the local placement target (Par. [0050], For example, in response to receiving an indication that monitor A has malfunctioned, the end-point controller can transmit a command to the end-point viewer B instructing the end-point viewer B to display content A associated with end-point viewer A on a monitor B); 
receiving by the processing unit of the digital signage player via the communication interface of the digital signage player a confirmation from the neighbor digital signage player, the confirmation comprising a neighbor decrease value of a neighbor placement target for the distributed digital signage content at the neighbor digital signage player; and increasing by the processing unit of the digital signage player the local placement target by the neighbor decrease value (Par. [0050], End-point viewer B can then transmit content A as well as content B (which is normally transmitted to the monitor B) to the monitor B for display; Par. [0050], End-point viewer B can then transmit content A as well as content B (which is normally transmitted to the monitor B) to the monitor B for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content distribution system of Wodka with the placement modifying abilities of Ebbert as need exists to mitigate display failures and continuously display content on digital signs (Ebbert, Par. [0007]).  Modifying display content to incorporate content of disabled displays would enable a system to mitigate display failures and continuously display content on digital signs.
Regarding claim 11, Wodka does not explicitly disclose wherein the determination that the local placement target can be increased by the local increase value is based on operating conditions of the digital signage player.  Ebbert teaches wherein the determination that the local placement target can be increased by the local increase value is based on operating conditions of the digital signage player (Par. [0027], the end point controller 110 can transmit a command 124 that initiates a set of actions so that the content displayed on the malfunctioning display 106 is presented on the display 108, which is functional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content distribution system of Wodka with the placement modifying abilities of Ebbert as need exists to mitigate display failures and continuously display content on digital signs (Ebbert, Par. [0007]).  Modifying display content to incorporate content of disabled displays would enable a system to mitigate display failures and continuously display content on digital signs.
Regarding claim 12, Wodka teaches wherein the local placement target comprises a frequency of display of the distributed digital signage content (Par. [0063], frequency of content).
Regarding claim 13, Wodka teaches further comprising: receiving by the processing unit of the digital signage player via the communication interface the distributed digital signage content, the distributed digital signage content identifier, and an initial value for the local placement target from a digital signage server (Par. [0067], frequency information); and 
storing by the processing unit of the digital signage player the received distributed digital signage content, the received distributed digital signage content identifier, and the received initial value for the local placement target in the memory (Par. [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3681